422 U.S. 1024
95 S. Ct. 2619
45 L. Ed. 2d 683
Marvin MILLER et al.v.UNITED STATES.
No. 74-1115.
Supreme Court of the United States
June 16, 1975

On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit.
The petition for a writ of certiorari is denied.
Mr. Justice BRENNAN, with whom Mr. Justice STEWART and Mr. Justice MARSHALL join, dissenting.


1
Petitioners were convicted in the United States District Court for the Central District of California of mailing allegedly obscene matter in violation of 18 U.S.C. § 1461. The Court of Appeals for the Ninth Circuit affirmed. 455 F.2d 899 (1972). We granted the petition for certiorari and remanded the case for further consideration in light of Miller v. California, 413 U.S. 15, 93 S. Ct. 2607, 37 L. Ed. 2d 419 (1973). 413 U.S. 913, 93 S. Ct. 3030, 37 L. Ed. 2d 1022 (1973). On remand, the Court of Appeals for the Ninth Circuit again affirmed the convictions.


2
Mr. Justice DOUGLAS, being of the view that any state or federal ban on, or regulation of, obscenity is prohibited by the Constitution, Roth v. United States, 354 U.S. 476, 508-514, 77 S. Ct. 1304, 1 L. Ed. 2d 1498 (1957); Miller v. California, 413 U.S. 15, 42-47, 93 S. Ct. 2607, 37 L. Ed. 2d 419 (1973); Paris Adult Theatre I v. Slaton, 413 U.S. 49, 70-73, 93 S. Ct. 2628, 37 L. Ed. 2d 446 (1973), would grant certiorari and summarily reverse.


3
For the reasons stated in my dissent from the remand of this case, 413 U.S. 914, 93 S. Ct. 3030, and because the present judgment was rendered after Miller, I would grant the petition and reverse.*



*
 Although four of us would grant and reverse, the Justices who join this opinion do not insist that the case be decided on the merits.